Case: 20-20226     Document: 00515704500         Page: 1     Date Filed: 01/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 12, 2021
                                  No. 20-20226
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Ellie Weiser,

                                                           Plaintiff—Appellant,

                                       versus

   Conroe Regional Medical Center,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           UCDC No. 4:19-CV-3211


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Ellie Weiser appeals the decision of the district
   court dismissing her case because it was untimely filed. For the following
   reasons, we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20226      Document: 00515704500          Page: 2    Date Filed: 01/12/2021




                                    No. 20-20226


                                          I.
          Weiser was a nurse who worked for Defendant-Appellee Conroe
   Regional Medical Center (“Conroe”) for three and one-half years. Weiser
   suffered a heart attack while working for Conroe, and her doctors gave her
   restrictions to return to work with “no exertion greater than 50 lbs.” Because
   Weiser was only six months from retirement, she requested that she be
   assigned as an Admissions Tech while the prior Admissions Tech was on
   maternity leave. Conroe refused, telling Weiser that she could work only as a
   “floater.”
          Weiser’s physician wrote a note to Conroe, asking it to allow Weiser
   to return to work as a Registered Nurse with the above-mentioned exertion
   restriction. Conroe denied Weiser this position. Weiser then filed a claim
   with the Equal Employment Opportunity Commission (“EEOC”) claiming
   violation of the Americans with Disabilities Act (“ADA”), and the EEOC
   sent Weiser a Notice of Right to Sue on May 28, 2019.
          After filing her claim with the EEOC, Weiser filed this lawsuit,
   naming Amy Dickerson as the plaintiff and MD Anderson as the defendant
   and claiming age discrimination. She filed it on August 26, 2019, which was
   within the requisite ninety days of her receipt of the EEOC Notice of Right
   to Sue. After realizing that she had filed her lawsuit naming the wrong parties,
   Weiser moved to amend her Complaint to reflect the correct parties. That
   was on November 22, 2019, almost three months after the deadline to file suit
   had passed.
          Conroe moved to dismiss the Amended Complaint, and the district
   court granted that motion on March 29, 2020, reasoning that the Amended
   Complaint did not relate back to the Complaint and that the lawsuit was
   therefore untimely filed. Weiser timely appealed.




                                          2
Case: 20-20226          Document: 00515704500               Page: 3       Date Filed: 01/12/2021




                                             No. 20-20226


                                                 II.
          We have jurisdiction over the timely appeal of the district court’s final
   judgment pursuant to 28 U.S.C. § 1291. We review a district court’s grant of
   a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss de novo. 1
                                                 III.
          As an initial matter, there is no question that the Amended Complaint
   does not relate back to the Complaint. It is thus irrelevant whether the
   Complaint was timely filed. The Complaint listed completely different
   parties and an entirely different claim, viz., age discrimination. It did not arise
   “out of the conduct, transaction, or occurrence” as the “original pleading.” 2
   The district court was thus correct in concluding that the Amended
   Complaint did not relate back to the Complaint.
          Weiser asserts on appeal that her attorney, Ellen Sprovach, filed this
   lawsuit listing the correct parties on August 26, 2019, within the requisite
   ninety days for filing her lawsuit. As support, she cites a record containing a
   Notice of Electronic Filing entered on August 26, 2019, which lists the
   correct parties. This Notice was sent to Sprovach’s email, but there is no
   indication that it was ever sent to Conroe or its counsel.
          Weiser’s contention is unavailing. She fails to identify any “notice”
   that Conroe received. Weiser offers no proof that she filed the correct lawsuit
   within the requisite time other than directing us to a record, i.e., the
   “Metadata,” which contains no indication of the correct parties or correct
   content. The only other record showing that she could have filed the correct




          1
              Heinze v. Tesco Corp., 971 F.3d 475, 479 (5th Cir. 2020).
          2
              FED. R. CIV. P. 15(c)(1)(B).




                                                  3
Case: 20-20226        Document: 00515704500               Page: 4      Date Filed: 01/12/2021




                                         No. 20-20226


   lawsuit is a Notice of Electronic Filing, with no indication that it was ever
   sent to Conroe.
           Conroe persuasively argues that it was Weiser who was on notice of
   the incorrect filing, because the district court entered an Order for
   Conference and an Order for Disclosure, then held an initial pre-trial
   conference, all of which Sprovach failed to respond to and at which she did
   not appear or object to the incorrect party names or the factual
   representations. Weiser does not direct us to any authority requiring us to
   construe her Amended Complaint as timely because of an alleged filing error,
   and we are not at liberty to create such law.
           Weiser further contends that there was an error in the electronic
   system (PACER), which originally included the names of the correct parties,
   but that the “attachment” (which we assume is the docket sheet) listed the
   wrong party names. According to Weiser, Conroe’s “Metadata” showed
   that the correct party names were in PACER as of August 26, 2019. Weiser,
   without proof, assumes that a clerk at the courthouse changed the party
   names after she allegedly filed the lawsuit with the correct party names and
   that the clerk did not contact Weiser afterward.
           A mistake in the caption of the pleading—or in the entire content of
   the pleading, for that matter—is not enough to overcome the strict ninety-
   day window for filing a lawsuit under the ADA. 3 The fact that counsel was at
   fault for filing the incorrect lawsuit is no excuse. Had the mistake simply been
   a misnomer, we might conclude differently. 4 But this mistake was more than


           3
            See Taylor v. Books a Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002) (“Courts
   within this Circuit have repeatedly dismissed cases in which the plaintiff did not file a
   complaint until after the ninety-day limitation period had expired.”).
           4
             Cf. Montalvo v. Tower Life Bldg., 426 F.2d 1135, 1146-47 (5th Cir. 1970) (allowing
   relation back where the allegation of the name of the party was simply a misnomer).




                                                4
Case: 20-20226      Document: 00515704500         Page: 5   Date Filed: 01/12/2021




                                   No. 20-20226


   misnaming the parties: It included an entirely different set of factual
   allegations.
          In sum, because Weiser did not timely file her ADA lawsuit, i.e.,
   within the requisite ninety-day window of receipt of the EEOC Notice of
   Right to Sue, the district court was correct in dismissing her lawsuit under
   Rule 12(b)(6).
          We AFFIRM the district court’s judgment.




                                        5